       Case 3:20-cv-05331-MAS-LHG Document 5 Filed 06/08/20 Page 1 of 1 PageID:  15
                                            MARCUS & ZELMAN, LLC
                                                                          NEW JERSEY OFFICE:
Ari H. Marcus, Esq.                                                                         701 Cookman Avenue, Suite 300
Licensed to Practice in NJ, NY & PA                                                         Asbury Park, New Jersey 07712
Ari@MarcusZelman.com                          ATTORNEYS & COUNSELLORS AT LAW
                                                       Tel: (732) 695-3282                            NEW YORK OFFICE:
Yitzchak Zelman, Esq.                                  Fax: (732) 298-6256                                1 Deer Run Road
                                                     www.MarcusZelman.com                          Pomona, New York 10970
Licensed to Practice in NJ & NY
YZelman@MarcusZelman.com
                                                                                            *All Correspondence to NJ Office




                                                                                    June 8, 2020



      Honorable U.S. District Judge Michael A. Shipp
      United States District Court
      District of New Jersey
      402 East State Street
      Trenton, New Jersey
      Via ECF

                                      Re:   Malkie Nagel v. Bank of America, N.A.
                                            Civil Action No: 3:20-cv-05331-MAS-LHG

      To the Honorable U.S. District Judge Michael A. Shipp,

                 The undersigned represents the Plaintiff in the above referenced matter.

              Please be advised that this matter has been settled as to the claims against Defendant
      Bank of America, N.A. It is therefore respectfully requested that the matter be stayed for sixty
      days to allow the parties to finalize settlement details and submit a Stipulation of Dismissal.

                 Defendant’s counsel has consented to this request and is copied on this communication.

                 Kindly contact the undersigned with any questions or concerns regarding the foregoing.


                                                        Respectfully Submitted,


                                                        /s/ Yitzchak Zelman
                                                        Yitzchak Zelman, Esq.
